Bell, J.
1. In a suit by a depositor against a bank, upon certificates of deposit issued by tbo bank to him or .his agent, the plaintiff made a prima facie case of liability by proof of the execution and delivery of the certificates as alleged. Atlanta Trust Co. v. Close, 115 Ga. 939 (1). Where in such case the defendant bank sought to rebut the inference of liability by the testimony of the cashier and of the assistant cashier and bookkeeper, each of whom claimed to have personal knowledge of the subject-matter of their testimony, and the testimony of one tended to show that the transactions represented by the certificates were rescinded, and that of the other that the certificates were wholly without consideration from their inception, there was such inconsistency or conflict in their evidence that the question of the credit to be given to each of them was a matter for determination by the jury. Thus, irrespective of whether the defendant’s plea was sufficient to let in the defense or defenses sought to be asserted, and of whether the testimony of each of the witnesses was otherwise of such character as to be inherently subject to discredit in the minds of the jury, it can not be held as a matter of law that the prima facie case made in the plaintiff’s favor was conclusively rebutted. See Neill v. Hill, 32 Ga. App. 381 (2) (123 S. E. 30); Redd v. Lathem, 32 Ga. App. 214 (1) (123 S. E. 175); Blackwell v. Dannenberg Co., 32 Ga. App. 307 (123 S. E. 179).
2. A transcript of the testimony taken under the authority of the superintendent of banks in some inquiry within his department, from a witness who was not introduced in the trial of the present controversy, and was not a party thereto, was not admissible in evidence under any of the provisions of the act of August 16, 1919, creating the State banking department (Ga. L. 1919, p. 135; Park’s Code Supp. 1922, § 2263 (a) et seq.), and providing among other things that reports of the superintendent of banks and certain reports of banks made to him may, for some purposes, be admissible in evidence.
3. The evidence authorized the finding for the plaintiff in the sum sued *359for, and for no reason urged did tlie court err in overruling the motion for a new trial.
Decided January 17, 1925.
Rehearing denied February 14, 1925.
Application for certiorari was denied by the Supreme Court.
Price & Spivey, for plaintiff in error. J. W. Rountree, contra.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.